Title: To James Madison from Cato West, 26 December 1803 (Abstract)
From: West, Cato
To: Madison, James


26 December 1803, Washington, Mississippi Territory. “The administration of this Govt. having devolv’d on me (the Govr. being absent) has oblig’d me to employ a Clerk at 40 Ds. pr. Month & I presum[e] to hope that I may be allow’d for this expense indeed have no doubt, when it is recollected that I am bound to perform the double duties of Govr. & Secy., without any increase of Sallary. But I request that you will be pleas’d to write me upon this subject as soon as may be convet.”
 

   
   Draft (Ms-Ar). 1 p.



   
   On 28 Jan. 1804 JM replied: “The President approves of your employing a Clerk at the rate of forty dollars per month to aid you in the discharge of your duties during the absence of Governor Claiborne” (DNA: RG 59, DL, vol. 14).


